Woodward, J.:
The plaintiff.brings this action, alleging that he was induced by the fraudulent representations of the president' and vice-president of the North American A. B. O., a domestic corporation, to purchase certain shares of the capital stock of such corporation, and that by reason of such fraudulent representations he was damaged to the amount of the money paid for such stock. The complaint alleges a tender of the certificate of stock and a demand for the return of the money, and a refusal of such demand, with various matters of detail relating to the fraudulent representations. The defendant corporation demurs to the complaint on the ground that it does not state facts sufficient to constitute a cause of action as against the corporation'. We are of the opinion that the demurrer was properly overruled; the complaint states facts which lead to the fair inference that the corporation is merely the instrumentality of the fraud perpetrated against the plaintiff; that it has received the benefits of the fraud and retains them, and under such circumstances it would be strange if the plaintiff had no cause of action against the corporation. Under our liberal1 rules of pleading, the facts set forth in the complaint do constitute a cause of action against all of the defendants. The interlocutory judgment appealed from should be affirmed, with costs. Hirschberg, P. J., and Jenks, J., concurred; Burr and Thomas, JJ., dissented. Interlocutory judgment affirmed, with costs.